 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 314 
In the House of Representatives, U. S.,

September 30, 2009
 
RESOLUTION 
 


Whereas John Andrew Bud Hillerich made the first Louisville Slugger, originally known as the Falls City Slugger, for Pete The Old Gladiator Browning of the Louisville Eclipse in Louisville, Kentucky, in 1884;
Whereas Hillerich & Bradsby Co. is a fifth-generation, family-owned company celebrating its 125th anniversary;
Whereas today the Louisville Slugger is the Official Bat of Major League Baseball, having had more than 8,500 professional baseball players under contract, beginning in 1905 with Honus Wagner, and including Hall of Fame members such as Ty Cobb, Babe Ruth, Lou Gehrig, Joe DiMaggio, Stan Musial, Mickey Mantle, Jackie Robinson, Roberto Clemente, Hank Aaron, and Louisville's own Pee Wee Reese;
Whereas Hillerich & Bradsby Co. has made over 100,000,000 Louisville Slugger bats in 125 years and currently makes approximately 1,800,000 bats, including souvenir bats, yearly;
Whereas 80 percent of National Baseball Hall of Fame hitters were under contract with Louisville Slugger;
Whereas 60 percent of today's Major League Baseball players use Louisville Slugger bats;
Whereas since 1884, Hillerich & Bradsby Co. has expanded production to include aluminum bats, the PowerBilt golf club, baseball and softball gloves and mitts, hockey sticks, and a variety of anatomical and ergonomic gloves;
Whereas in 1996, Hillerich & Bradsby Co. opened the Louisville Slugger Museum and Factory, the first museum devoted to hitters, including executive offices, wood bat plant, and a world class museum, in downtown Louisville, just 10 blocks away from where Bud Hillerich made the first Louisville Slugger in 1884; and
Whereas the Louisville Slugger name is synonymous with baseball, evoking excitement and nostalgia among ball players of all ages and skill levels: Now, therefore, be it 
 
That the House of Representatives—
(1)congratulates and salutes Hillerich & Bradsby Co. on the 125th anniversary of the Louisville Slugger; and 
(2)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Hillerich & Bradsby Co. for appropriate display. 
 
Lorraine C. Miller,Clerk.
